Citation Nr: 0836967	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic fatigue syndrome, to include being 
claimed as a chronic disability due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for memory loss, to include being claimed as a 
chronic disability due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for joint pain/body aches, to include being 
claimed as a chronic disability due to an undiagnosed 
illness.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches, to include being claimed as a 
chronic disability due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to September 
1985 and from December 1988 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision promulgated 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Procedural history

In a June 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for fatigue, 
headaches, body aches and memory loss.  In a May 1996 rating 
decision, the RO again denied service connection for fatigue, 
headaches, body aches and memory loss.  In an August 1998 
rating decision, the RO denied service connection for 
fatigue, headaches, body aches and memory loss, all claimed 
as being due to an undiagnosed illness.  The veteran did not 
appeal any of those decisions.

In a September 2001 rating decision, the RO declined to 
reopen the claims of entitlement to service connection for 
chronic fatigue syndrome and memory loss.
Service connection was denied for migraine headaches due to 
an undiagnosed illness and joint pain/body aches due to an 
undiagnosed illness.  For reasons which
are not clear, the RO did not address the matter of reopening 
those two claims.       The veteran perfected appeals of 
those denials.

In April 2004 and March 2007, the veteran testified at 
hearings held at the RO before Decision Review Officers, 
transcripts of which have been associated with the veteran's 
claims file.  In January 2008, the veteran testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.
  
Issue clarification

As was noted above, service connection was denied for 
fatigue, headaches, body aches, and memory loss on several 
occasions prior to the appealed September 2001 rating 
decision.  

Notwithstanding the fact that the RO adjudicated the claims 
for service connection for headaches and body aches on a de 
novo basis without determining whether new and material 
evidence has been submitted to reopen those claims, the Board 
must first determine whether new and material evidence has 
been submitted before reopening the claims of entitlement to 
service connection for headaches, body aches, and memory loss 
and adjudicating them on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.].  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  

In light of the above, the issues are as stated on the title 
page.

Remanded issues

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.
  
Issues not on appeal

In a September 2006 rating decision, service connection was 
denied for sleep disturbance, a skin condition, residuals of 
a wart surgery of the right index finger, and amyotrophic 
lateral sclerosis.  The veteran filed a timely Notice of 
Disagreement (NOD) as to all four denials.  In September 
2007, the RO issued a Statement of the Case (SOC) on these 
issues.  The veteran did not file a timely substantive 
appeal.  Accordingly, those matters are not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In September 2007 and October 2007 rating decisions, 
increased ratings were denied for service-connected low back 
strain and follicular eczema with hair loss in the mustache 
area.  To the Board's knowledge, the veteran has not 
expressed disagreement with those determinations.  Therefore, 
those matters are not in appellate status.  See Archbold, 
supra.

In a June 2003 statement and an April 2004 statement, the 
veteran claims that he has fibromyalgia, which is a separate 
disability from chronic fatigue syndrome.  
He has thus raised the issue of service connection for 
fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2007); 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2007).  This 
matter is referred to the RO for appropriate action.






REMAND

Reasons for remand

VCAA notice

The RO's January 2005 VCAA letter did not inform the veteran 
of the need to submit new and material evidence to reopen the 
previously-denied claims of entitlement to service connection 
for chronic fatigue, headaches and joint pains/body aches.  
The letter therefore did not satisfy the requirements of the 
later-decided case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that claimants must be specifically 
informed of what is required to reopen their previously-
denied claims.  

As to the claim of entitlement to service connection for 
memory loss, the January 2005 VCAA letter provided the 
current new and material standard.  However, the veteran's 
claim to reopen service connection for memory loss was filed 
in June 2001, prior to the change in the regulation, which 
was effective August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  Therefore, the claim to reopen service connection 
for memory loss has to be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001).  That 
letter did not inform the veteran of applicable law, that is, 
the old new and material standard.  

The Board also notes that the veteran's request to reopen the 
previously-denied claims of entitlement to service connection 
for chronic fatigue, headaches and body aches was filed prior 
to August 2001, that is, in September 1999, so the former 
version of 38 C.F.R. § 3.156 is applicable to those claims 
also.  

The Board has been prohibited from itself curing notification 
defects.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
Accordingly, these issues must be remanded for appropriate 
notice under Kent. 

VA medical records

At the January 2008 hearing, the veteran reported that he had 
been evaluated and/or treated at a VA medical center in New 
Jersey for Persian Gulf-related symptoms.  See the January 
2008 transcript, pages 18-19.  [The Board notes that there is 
a VA war-related illness and injury study center at the VA 
Medical Center in East Orange, New Jersey.]  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).  These records, if 
they exist,  should be obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A letter addressing the need to 
submit new and material evidence to 
reopen the previously-denied claims of 
service connection for chronic fatigue 
syndrome, memory loss, headaches, and 
joint pains/body aches under the previous 
new and material standard must be 
provided to the veteran, with a copy to 
his representative.  See Kent, supra.

2.  VBA should ask the veteran to 
identify all treatment for chronic 
fatigue, memory loss, joint pains/body 
aches, and headaches, to include the 
dates of treatment and location of 
treatment at a VA medical center in New 
Jersey.  To the extent possible, VBA 
should obtain any identified medical 
records.  

3.  After the development requested above 
has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claims, to include the predicate matter 
of whether new and material evidence has 
been received to reopen the claims.  If 
the decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


